HLeC i. .
                                                                                  'STCOURT OF APPEALS-
                                                                                     HOUSTON TEXAS

                                                                                    APR-7 2015
                                                                                 CHRISTOPHER A. PRlNE
April 2, 2015                                                                  Clerkii/V^_
Christopher A. Pine
Clerk, First Court of Appeals
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066


RE: Appellate #01-91-00902-CR


Mr. Pine,


I am in the process of trying to get the transcripts from my brothers case (listed above). I have contacted
Harris County District Office and was told to contact your office as HCDO does not have a copy of the
transcript any longer.

After searching your website to see what I need to do to request a copy I could not find anything on the
process of making this request. I did finally locate the case online showing your office has a copy of the
transcript. I would like to make a request for a copy of the case listed above transcript. Some of the
confusion on locating this case is that the name it is listed under is misspelled. It shows, Jimmy Don
Hatley however it should be Jimmy Don Hailey but the case number is what my brother has on his
records.


Please let me know what I need to do so that I may purchase a copy of his case transcript.

Thank you in advance for your assistance in this matter.

Sincerely.




Darla Hailey Lackey
18515 Belle Cote Dr.
Crosby, Tx 77532
281-328-3947 home
281-381-4564 cell
dklackey(g)Hotmail.com
      o"^
        yv




o
w
M
i~i
(Ji
(J>
lD
U)